 1
      XAVIER GONZALES, ESQ.
 2    Nevada Bar No.: 1862
      8440 W. Lake Mead Blvd, Ste 201
 3    Las Vegas, Nevada 89128
      (702) 3 88-8181
4
      Attorneyfor Plaintiffs
5
                                   UNITED STATES DISTRICT COURT
6
                                                DISTRICT OF NEV ADA
7
      MOHAMMAD ROSHDI AREF                                            )
8     ALSA YYED AHMAD,                                                )   Case No. 2:21-cv-00217-RFB-NJK
                                                                      )
9
     ASSIA MOK.HT AR                                                  )
10            Plaintiffs,                                             )

                                                                  )
                         v.                                       )
                                                                  )
     THE UNITED STATES OF AMERICA;                                )
     Alejandro MA YORK.AS, in his Official Capacity,              )
     Secretary, Department of Homeland Security;                  )
     Monty WILKINSON, in his Official Capacity,                   )
     Attorney General Department of Justice;                      )
     Kerri Ann QUIHUIS, in his Official Capacity,                 )
     ICE Field Office Director, Detention and Removal             )
     Las Vegas, Nevada (ICE Local)                                )
                                                                  )
             Defendants                                           )
                                                                  )


        STIPULATION AND ORDER TO EXTEND DEADLINE (FIRSTREQUEST)
20
             Pursuant to Local Rules IA 6-1 and 26-4,                     Plaintiffs Mohammad Roshdi Aref
21
     Alsayyed Ahmad, and Assia Mohktar, and Defendants, United States of America, et al.,
22
     through counsel, submit the following Stipulation to Extend Deadline. This                    is   the first
23
     request for   an   extension to file   a   Response to Defendants' Motion to Dismiss. The parties
24
     enter this stipulation because:
25

26           l.         On February 10, 2021, Plaintiff filed his Complaint (ECF No.         1).

27

28
1

              2.     The United States   Attorney's Office for the District of Nevada was served
2
     on   February 19, 2021.
3
              3.     On June 16, 2021 Defendants' filed   a   Motion to Dismiss (ECF No. 11).
4
              4.     The requested extension will provide Plaintiffs additional time to submit   a
5

     thorough response. This extension is necessary to have sufficient time to meaningfully
6

     review, consider, and research the relevant legal and factual issues.
7
              5.     Accordingly, the parties request that Plaintiffs' Response to the Motion   to
8

     Dismiss be filed by   July 14, 2021.
9

             Respectfully submitted this 29th day of June 2021.
10


                                                      CHRISTOPHER CHIOU
                                                      Acting United States Attorney
      Isl Xavier Gonzales
     XAVIER GONZALES, ESQ.                             I si Skyler H Pearson
     NVBarNo.     1862                                SKYLER H. PEARSON
     8440 W. Lake Mead Blvd.                          Assistant United States Attorney
     Suite 201
     Las Vegas, NV 89128                              Attorneys for the United States

     Attorneyfor Petitioner



                                                   IT IS SO ORDERED



20                                                 UNITED STATES DISTRICT JUDGE

21
                                                   DATED:
22

23                                           DATED this 30th day of June, 2021.
24

25

26

27

28
